Citation Nr: 0114920	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  99-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for asbestosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1952 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Chicago which confirmed a previously assigned 30 
percent rating for asbestosis and denied a claim for a total 
rating based on individual unemployability.  

A review of the evidence of record reflects the presence of a 
June 1998 communication from a claims representative with the 
Social Security Administration indicating that the veteran 
was receiving disability benefits "because he has chronic 
pulmonary insufficiency."  Pursuant to its statutory duty to 
assist, "VA has a duty to assist in gathering Social Security 
records when put on notice that the veteran is receiving 
Social Security benefits."  Clarkson v. Brown, 
4 Vet. App. 565, 567-68 (1993); see Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including Social 
Security Administration records, of which it is put on 
notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Associated with the claims file are records apparently 
considered by the Social Security Administration in its 
determination.  However, these records were submitted by the 
veteran and consequently may not include all the records the 
Administration considered.  Moreover, it does not appear that 
the Social Security Administration decision itself has been 
made a part of the record before VA.

The medical evidence of record includes a somewhat confusing 
statement from a VA physician who examined the veteran in 
October 1999 and stated that "although asbestosis and COPD 
are two separate diseases, both can cause a restrictive 
pulmonary disease.  Therefore, it is my opinion that it is as 
least as likely as not that the COPD is due to asbestosis."  
The physician added that although the veteran had 
"significant" pulmonary disease, it was his opinion that the 
veteran was not unemployable.  

Also of record are statements from a private physician dated 
in 1999 to the effect that the veteran was under his medical 
care "for multiple medical problems including chronic 
obstructive pulmonary disease."  It was reported the veteran 
had a long history of cigarette smoking as well as a past 
history of exposure to asbestos.  The physician indicated 
that, while the smoking might "undoubtedly" have played a 
role in the development of chronic obstructive pulmonary 
disease, there is a "possibility" the previous asbestos 
exposure might have also contributed to that condition.  

In a June 2000 statement by the veteran's representative, it 
was argued that the medical evidence reflected a relationship 
between asbestosis and the veteran's chronic obstructive 
pulmonary disease.  The representative added that the record 
reflected exposure to asbestos also caused "possibly chronic 
bronchitis, emphysema and hypertension."  There is no medical 
evidence of record corroborating this assertion.  
Nevertheless, such a contention may not be overlooked, 
especially since the rating criteria for evaluating 
interstitial diseases of the lung such as asbestosis requires 
consideration of pulmonary hypertension.  

The Board points out the arguments of a relationship between 
asbestosis and problems such as chronic obstructive pulmonary 
disease, primarily in response to the RO's approach to such 
contentions.  In a December 1999 supplemental statement of 
the case, the RO conceded that, even if obstructive pulmonary 
disease was considered in rating the veteran's service-
connected pulmonary problems, a higher rating was not 
warranted in light of then-available pulmonary function test 
results.  Such an approach raises a question about which 
rating criteria to apply in the veteran's case.  Obstructive 
pulmonary disease is not rated under the same criteria as 
interstitial lung diseases.  In fact, while most of the same 
pulmonary function results are used to rate both, there are 
some differences, such as use of forced vital capacity 
results to rate the interstitial disease processes.  See 
38 C.F.R. § 4.97 (2000).  

In order to better determine the nature of the 
disability(ies) to be rated, and to better determine which 
results should be used in evaluating the veteran's disease 
process(es), a remand is required.  Also, the Board notes 
that, while pulmonary function testing was conducted at the 
most recent VA examination, it does not appear that all the 
results necessary to rate the disability were obtained.  What 
is significant about the applicable rating criteria is the 
fact that any single reading, forced vital capacity (FVC), 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)), or the maximum exercise 
capacity reading (represented as ml/kg/min oxygen 
consumption) that meets the requirement will suffice for an 
increased rating.  In other words, the regulation is written 
in the disjunctive; a claimant need not meet each of the 
criterion-any one will do.  In order to ensure that all 
tests results needed to rate the disability(ies) are 
obtained, a remand is required.  

It should also be pointed out that the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000), substantially 
altered the legal landscape for VA adjudicators and 
litigators.  Besides eliminating the well-grounded claim 
requirement for claimants, the VCAA has two other significant 
features:  First, it heightens the notice that VA is required 
to provide a claimant regarding the information necessary to 
substantiate a claim; and, second, it codifies and clarifies 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  With this in mind, and in 
view of the evidence currently of record, or lack thereof, 
the Board believes that further development is required.  The 
case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment from all medical care providers 
who have treated the veteran since 1999.  
The RO should take all necessary steps to 
obtain the records pertaining to coronary 
bypass surgery that the veteran 
reportedly underwent sometime prior to 
February 2001.  

2.  The RO should obtain from the Social 
Security Administration the decision 
awarding benefits and all the records 
pertinent to the veteran's claim for 
Social Security disability benefits.

3.  The veteran should thereafter be 
afforded a pulmonary examination for the 
purpose of determining the current nature 
and extent of his service-connected 
asbestosis.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect a 
review of the pertinent evidence.  All 
necessary testing, to include pulmonary 
function studies, should be conducted and 
the results reported in detail.  The 
pulmonary function testing should include 
FEV-1, FVC, FEV-1/FC, DLCO(SB), and 
maximum exercise capacity (reported in 
ml/kg/min oxygen consumption), each 
reported in terms necessary to apply the 
rating criteria.  The examiner should 
also provide an opinion as to whether the 
veteran experiences cor pulmonale, 
pulmonary hypertension, has episodes of 
acute respiratory arrest, or requires 
outpatient oxygen therapy.  The examiner 
should be requested to express an opinion 
as to the medical probabilities that 
respiratory disorder(s) other than 
asbestosis is/are related to or made 
worse by the service-connected 
asbestosis.  The impact of the service-
connected respiratory disorder on the 
veteran's ability to maintain or obtain 
some form of gainful employment should be 
remarked upon by the examiner.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
examination report(s) and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  If the veteran fails to report 
for the examination, the supplemental 
statement of the case should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (2000) and the effect on the 
veteran's claim for an increase.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


